UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2014 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from N/A to N/A Commission file number: 000-27145 SPENDSMART NETWORKS, INC. (Name of small business issuer in its charter) Delaware 33-0756798 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 805 Aerovista Pkwy, Suite 205 San Luis Obispo California (Address and of principal executive offices) (Zip Code) (877) 541-8398 (Issuer’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x At November 5, 2014 there were 18,297,903 shares outstanding of the issuer’s common stock, par value $0.001 per share. TABLE OF CONTENTS PART I: Financial Information Item 1 – Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2014 (unaudited) and December 31, 2013 2 Condensed Consolidated Statements of Operations for the three and nine months ended September 31, 2014 and 2013 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 29 Item 4 – Controls and Procedures 29 PART II: Other Information Item 1 – Legal Proceedings 30 Item 1A – Risk Factors 30 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3 – Defaults upon Senior Securities 45 Item 4 – Mine Safety Disclosures 45 Item 5 – Other Information 45 Item 6 – Exhibits 45 Signatures 46 Exhibits 46 Table of Contents FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q may contain statements relating to future results of SpendSmart Networks, Inc. (including certain projections and business trends) that are “forward-looking statements.” Our actual results may differ materially from those projected as a result of certain risks and uncertainties. These risks and uncertainties include, but are not limited to, without limitation, statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be “forward-looking statements.” Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results or achievements of our Company to be materially different from any future results or achievements of our Company expressed or implied by such forward-looking statements. Such factors include, among others, those set forth herein and those detailed from time to time in our other Securities and Exchange Commission (“SEC”) filings including those contained in our most recent Form 10-KT and Form 10-K. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise, except as otherwise required by law. Our Company cautions readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Our Company disclaims any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. Also, there can be no assurance that our Company will be able to raise sufficient capital to continue as a going concern. -1- Table of Contents PART I: Financial Information Item 1 – Financial Statements SPENDSMART NETWORKS, INC. Condensed Consolidated Balance Sheets September 30, December 31, 2013* (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $45,000 - Customer short term notes receivable - Third party short term notes receivable - Amounts on deposit with or due from merchant processor Prepaid insurance Total current assets Long-term assets: Customer long term notes receivable - Property and equipment, net of accumulated depreciation of $84,148 on September 30, 2014 and $49,715 on December 31, 2013 Intangible assets, net of accumulated amortization of $203,388 on September 30, 2014 and $0 on December 31, 2013 - Goodwill - Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ $ Deferred revenue - Accrued deferred personnel compensation Notes payable, fair value - Deferred acquisition related payable - Derivative liabilities - warrants Total current liabilities Long-term liabilities: Deferred acquisition related payable, long-term portion - Earn-out liablity - Total long-term liabilities - Stockholders equity: Common stock; $0.001 par value; 300,000,000 shares authorized; 17,601,527 and 10,398,527 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively Series C Preferred; $0.001 par value; 4,299,081 shares authorized; 3,965,747 and 0 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to unaudited condensed consolidated financial statements. *Derived from audited financial information. -2- Table of Contents SPENDSMART NETWORKS, INC. Condensed Consolidated Statements of Operations (Unaudited) For the three months ended September 30, For the nine months ended September 30, Revenues: Mobile Marketing / Licensing $ $
